Allowable Subject Matter
1.	This office action is a response to amendments submitted on 10/26/2021. 
Independent claims 1 and 4 have been amended by incorporating therein the allowable subject matter of newly cancelled claim 2 to define over the art of record and to place this case in condition for allowance.
Information Disclosure Statement
2.  	The information disclosure statement(s) (IDS) submitted on 09/02/2021 is in compliance with the provisions of 37 CFR 1.97.
Accordingly, the information disclosure statement is being considered by the examiner.
3.	Claims 1 and 3-4 are allowed.
4. 	The following is an examiner’s statement of reasons for allowance:3
5.	Yamakawa et al. (US 20100176757 A1), KANAMORI (JP2001352780 A), AOKI (US 9219436 B2) and Nishimoto et al. (US 5752209 A) are the closest prior art disclosed.
	However, regarding apparatus claim 1 and its corresponding method claim 4, the prior arts disclosed above do not teach or fairly suggest alone or in combination “the control part switches the power distribution pattern to the low-speed power distribution pattern in a case where a rotation speed of the rotor is less than a predetermined threshold value, and the control part switches the power distribution pattern to the high-speed power distribution pattern when a state in which a load of the rotor is within a predetermined range is continued for a predetermined period of time in a case where the rotation speed of the rotor is equal to or more than the threshold value, the control part controls a duty ratio to be equal to or less than a predetermined limit value by using a pulse width modulation such that a rotation speed of the rotor becomes a predetermined target value when controlling the plurality of switching elements to be in an ON or OFF state, and the control part determines that a load of the rotor 
Conclusion
6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE L CARRASQUILLO whose telephone number is (571)270-7879. The examiner can normally be reached on Monday to Friday (9am to 5pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JORGE L CARRASQUILLO/
Primary Examiner, Art Unit 2846